     Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 1 of 48 PageID #:72




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 JOHN E. REID AND ASSOCIATES, INC.,                   )
                                                      )
                           Plaintiff,                 )
                                                      )   Case No.: 19-cv-6781
                           v.                         )
                                                      )   Jury Demanded on
 NETFLIX, INC., AVA DUVERNAY, and                     )   Counts I, II III, IV, V, VI, VII, VIII,
 ARRAY ALLIANCE, INC.                                 )   IX, and X
                                                      )
                           Defendants.                )

                                  FIRST AMENDED COMPLAINT

          NOW COMES Plaintiff, John E. Reid and Associates, Inc. (“Reid”), by its undersigned

counsel, Jack J. Carriglio and Corey T. Hickman of Cozen O'Connor, and for its First Amended

Complaint (the “Complaint”) against Netflix, Inc. (“Netflix”), Ava DuVernay (“DuVernay”), and

Array Alliance, Inc. (Duvernay and Array Alliance, Inc. shall collectively be referred to as the

“Duvernay Defendants”), alleges as follows and demands a trial by jury as to counts I, II, III, IV,

V, VI, VII, VIII, IX, and X:

                                        NATURE OF THE ACTION

          1.       This Complaint is an action brought by Reid to redress defamation and other related

wrongful conduct by Netflix, the publisher of the four-part limited series, When They See Us,

DuVernay, the writer, creator, and director of When They See Us, and Array Alliance, Inc., a film

distributor founded by DuVernay and one of the production companies associated with When They

See Us.

          2.       Reid is a company that for many years has provided training programs and other

services in Illinois and many other states and abroad to law enforcement agencies, all branches of

the United States military and other military and intelligence communities, and businesses as to

LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 2 of 48 PageID #:72




interview and interrogation measures. Reid’s clients in the United States have included the United

States Marshals Service, Federal Bureau of Investigation (“FBI”), Drug Enforcement

Administration (“DEA”), Federal Reserve Board, United States Department of State, and all

branches of the United States Military. Reid’s foreign clients have included the Dubai Police

Force, the Canadian Special Operations Forces Command Department of National Defense, and

the Ontario and Ottawa Departments of Public Safety. Reid also has maintained a substantial

client base in the State of Illinois where it resides, including the police departments or sheriffs of

Aurora, Barrington, Buffalo Grove, Burr Ridge, Carbondale, Champaign, Cook County, Crystal

Lake, Darien, DuPage, East Moline, East Peoria, Elgin, Evergreen Park, Franklin Park, Galesburg,

Genesco, Glenview, Highland Park, Lockport, Matteson, McDonough County, McHenry County,

Norridge, Oak Brook, Orland Park, Park Forest, Park Ridge, Plainfield, Rockford, Rosemont,

Schaumburg, Tinley Park, and Wheeling. Reid regularly conducts training seminars in Illinois. A

number of prospective clients of Reid are in Illinois and Reid actively markets its services there.

       3.      The “Reid Technique”® is a trademark and product of Reid contained in the

textbooks and other publications it markets and sells to customers. Reid’s services include

teaching the Reid Technique to customers as a method for interviewing, questioning, and

interrogating subject persons. The Reid Technique is a structured interview and interrogation

process that consists of three stages: fact analysis, investigative non-confrontational interview, and

interrogation. Vitally important to the instant case is that the Reid Technique does not involve and

prohibits: striking or assaulting a subject, making any promises of leniency, denying a subject any

rights, conducting excessively long interrogations, and denying a subject any physical needs. Reid

also urges that extreme caution and care be taken when interviewing or interrogating juveniles or

those with mental impairments. This information has been readily publicly available in numerous

                                                  -2-

                                            LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 3 of 48 PageID #:72




places, including on Reid’s website. This information is also contained in Reid’s publicly

available textbooks which teach the Reid Technique.

       4.      On May 31, 2019, in collaboration with the DuVernay Defendants, Netflix released

for worldwide streaming a “Netflix Original” and four-part limited series entitled When They See

Us, which purports to portray true events surrounding what is known as the “Central Park Jogger

Case.” The program has been continuously re-published since May 31, 2019 and still remains

available for viewing.     The series depicts the interrogations, confessions, convictions, and

imprisonments of juvenile defendants Antron McCray, Raymond Santana Jr., Yusef Salaan, Kevin

Richardson, and Korey Wise (the “five defendants”), regarding the rape and assault of a victim in

Central Park in New York City in 1989. The program also reflects a subsequent re-investigation

of the case, the withdrawal of the charges against the five defendants, and their release from prison.

       5.      The When They See Us publication includes trailers and a When They See Us

Injustice Featurette.

       6.      Netflix has described When They See Us as “portraying the real-life story of five

teenagers, Yusef Salaam, Antron McCray, Kevin Richardson, Raymond Santana, and Korey Wise,

and how they were accused of a crime they did not commit; convicted based on false confessions,

despite a lack of physical evidence and forced to grapple with a trial, prison time, and return to

society as grown men after their imprisonment.”

       7.      In Episode Four of When They See Us, which is the final episode of the series, the

Defendants depict a conversation between Michael Sheehan, a New York City detective who

worked on the Central Park Jogger Case and was involved in eliciting defendants’ confessions,

Nancy Ryan, a Manhattan Assistant District Attorney who oversaw the 2002 re-investigation



                                                  -3-

                                            LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 4 of 48 PageID #:72




which led to the dismissal of the charges against the five defendants, and another “Man” who is

assisting Ryan as her “partner” in the re-investigation.

       8.      In earlier episodes of “When They See Us” and prior to the scene reflecting the

conversation among Sheehan, Ryan, and her partner, Defendants portray as true that Detective

Sheehan and other police had struck and abused the five defendants, isolated and subjected them

to many continuous hours of questioning, without food or bathroom breaks, and while withholding

parental supervision. Defendants portray as true that Sheehan and other police coerced the five

defendants to confess to crimes they had not committed. Defendants depict as true that the coerced

confessions were integral to the prosecution and wrongful convictions of the five defendants.

Defendants portray as true that the five defendants were incarcerated for long periods of time and

endured abuse and trauma while imprisoned.

       9.      In Episode Four, prior to the conversation with Sheehan, Ryan, and her partner that

is depicted, Defendants portray as true that Ryan, her partner, and others assisting them

investigated and established that there was a perpetrator, other than the five defendants, who had

solely committed the crime. Ryan and her partner also determined and established that the five

defendants were innocent and had involuntarily confessed to committing the crime because of

coercive tactics of Sheehan and other police in eliciting the confessions.

       10.     During the scene in Episode Four reflecting the discussion among Ryan, her

partner, and Sheehan, Ryan presents Sheehan with the finding that another person, Matias Reyes,

had committed the crime based on his confession and other evidence including DNA test results.

Ryan confronts Sheehan with the fact that wrongful and coerced confessions were elicited from

the five defendants by him and others and that the defendants had been wrongfully convicted and

incarcerated. Ryan and her partner tell Sheehan that he overlooked evidence that pointed to the

                                                 -4-

                                           LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 5 of 48 PageID #:72




real rapist and instead let stand the statements extracted from the five defendants. Ryan’s partner

then states to Sheehan:

        You squeezed statements out of them after 42 hours of questioning and
        coercing, without food, bathroom breaks, withholding parental supervision.
        The Reid Technique has been universally rejected. That’s truth to you.

        11.     The remainder of Episode Four continues to relate true events surrounding the case

including that the charges against the five defendants were dismissed and they were exonerated as

the perpetrator, Mathias Reyes, was convicted of the crime. The final episode also reflects the

release of the five defendants from incarceration and their subsequent recovery of $41 million in

damages arising from their civil claims against the City of New York for the abuse they sustained

arising out of the illegal, coerced, and wrongful confessions, convictions, and incarcerations.

        12.     The context of When They See Us, based on the statements made in the program

and the reasonable inferences from what is portrayed, is that it is true that Sheehan and other police

used coercive, illegal and abusive tactics in the interrogation of the five defendants which produced

false confessions to crimes they did not commit, their wrongful convictions, incarcerations, and

suffering.    The series also depicts as true that the City of New York eventually was held

accountable, to the tune of $41 million, for the wrongful actions of Sheehan and others, including

their coercive tactics in the interrogations and in eliciting the false confessions.

        13.     The context of Episode Four also portrays Ryan and her partner as persons who

uncovered the truth and who spoke accurately as to what had occurred in the Central Park Jogger

Case.

        14.     Defendants’ publications and depictions in Episode Four of the aforesaid

statements relating to the Reid Technique falsely disparage Reid’s products and services and

defame Reid. First, the statements defame Reid and commercially disparage the Reid Technique

                                                  -5-

                                            LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 6 of 48 PageID #:72




as they falsely correlate the Reid Technique to squeezing statements out of the five defendants

“after 42 hours of questioning and coercing, without food, bathroom breaks, withholding parental

supervision.” The conduct described is not the Reid Technique. Second, the statement that the

“Reid Technique has been universally rejected” is also false, commercially disparaging and

defamatory. The Reid Technique has not been “universally rejected.” Defendants knew that the

statements were false or recklessly disregarded the truth when they published them.

       15.     When They See Us assigns blame for what occurred in the Central Park Jogger Case.

Besides Sheehan, other police officers, and prosecutors, Defendants also blame Reid for being the

proponent of coercive tactics that were used by Sheehan and others in eliciting coercive and

wrongful confessions. The program falsely represents that squeezing and coercing statements

from juvenile subjects after long hours of questioning without food, bathroom breaks or parental

supervision, is synonymous with the Reid Technique.

       16.     Netflix has stated that the When They See Us series is an “exploration and

examination of the consequences of acceptance of the Reid Technique – acceptance by the five

boys, acceptance by the prosecutors who presented their resulting confessions as evidence,

acceptance by the judge who allowed the confessions to be introduced into evidence, acceptance

by the jury of the truth of the confessions, and acceptance by society of their guilt after they served

their prison sentences and were released.”

       17.     The depicted conversation among Ryan, Sheehan and her partner, the “Man” in

Episode Four, did not actually occur. Defendants fabricated the conversation including the

references to the Reid Technique. Defendants did so to make the program more appealing by

spreading the blame for the wrongful conduct to Reid. Defendants intended to incite an audience

reaction against Reid for what occurred in the Central Park Jogger Case and for the coercive

                                                   -6-

                                             LEGAL\43515313\1
     Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 7 of 48 PageID #:72




interrogation tactics that continue to be used today. Defendants published the statements in When

They See Us in an effort to cause a condemnation of the Reid Technique.

        18.     On June 25, 2019, Netflix announced that When They See Us had been viewed by

over 23 million people in the United States and other countries within the first month of its release

and was Netflix’s most-watched series since its release. Many of Reid’s customers and potential

customers, who are familiar with the Reid Technique, have viewed When They See Us. Reid’s

reputation and business have been harmed by Defendants’ improper conduct, while Defendants

continue to profit from their defamatory publications.

                                         THE PARTIES

        19.     Reid is a corporation incorporated under the laws of the State of Illinois. Reid’s

principal place of business is located at 209 W. Jackson Blvd., Suite 400, Chicago, IL 60606. Reid

is the creator, owner and developer of the Reid Technique, which Reid markets, sells and teaches

to customers. The Reid Technique is a widely used approach to question subjects in the course of

interviews and interrogations. Reid’s experienced team of instructors provides training seminars

to law enforcement and other security personnel. Since its training programs were first offered in

1974, more than 500,000 professionals in the law enforcement and security fields have attended

Reid’s programs. Participants come from private sector organizations such as retail, finance, health

care, manufacturing, gaming, education, and insurance, among others. Participants also come from

all levels of law enforcement and government including every branch of the United States Military.

Reid has presented programs in the United States, Canada, Europe, Asia, and the Middle East.

Reid has substantial clientele in the State of Illinois where it is based. Reid’s customers and

prospective customers in Illinois and elsewhere know of the Reid Technique and readily recognize

references to it.

                                                 -7-

                                           LEGAL\43515313\1
       Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 8 of 48 PageID #:72




          20.      Netflix is a corporation incorporated under the laws of the State of Delaware.

Netflix’s principal place of business is located at 100 Winchester Circle, Los Gatos, California

95023. According to Netflix’s website, Netflix is “the world's leading internet entertainment

service with over 151 million paid memberships in over 190 countries,” allowing members to

“watch as much as they want, anytime, anywhere, on any internet-connected screen.”1 In the

United States alone, Netflix has approximately 60.2 million subscribers, including many in

Illinois.2

          21.      Duvernay is a filmmaker residing in the State of California. Duvernay is the writer,

creator, and director of When They See Us.

          22.      Array Alliance, Inc. (“Array”) is a Delaware corporation with its principal place of

business at 16000 Ventura Blvd., Suite 900, Encino, California. Array produced When They See

Us. DuVernay is the chief executive officer of Array. As to all relevant allegations of this

Complaint, DuVernay acted for herself and as an agent for Array.

                                     JURISDICTION AND VENUE

          23.      The Court has subject matter jurisdiction under 28 U.S.C. § 1332(a)(1), as this is a

civil action between “Citizens of different States” wherein the amount in controversy exceeds the

sum of seventy-five thousand dollars ($75,000), exclusive of interest and costs.

          24.      This Court has personal jurisdiction over Netflix because it is a corporation doing

business within the State of Illinois; and, Netflix transacted business and committed tortious acts




1
    https://media.netflix.com/en/about-netflix
2
    https://www.cnn.com/2019/04/16/media/netflix-earnings-2019-first-quarter/index.html


                                                       -8-

                                                 LEGAL\43515313\1
     Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 9 of 48 PageID #:72




within the State of Illinois that are the subject of this action. Netflix is also registered to do business

in Illinois. This Court has personal jurisdiction over DuVernay because she transacted business

and committed tortious acts within the State of Illinois that are the subject of this action. This Court

has personal jurisdiction over Array because it transacted business and committed tortious acts

within the State of Illinois that are the subject of this action.

        25.     Venue is proper in this Court pursuant to 28 U.S.C. 1391(b)(2) because a substantial

part of the events or omissions giving rise to the instant claim occurred in the Northern District of

Illinois where Reid is situated and where Reid has substantial clientele and potential customers

who were exposed to the false information published by Netflix in When They See Us.

Alternatively, venue is proper in this Court pursuant to 28 U.S.C. 1391(b)(3) because this Court

has personal jurisdiction over Defendants.

                        ALLEGATIONS COMMON TO ALL COUNTS

A.      The Reid Technique

        26.     The Reid Technique was developed by John E. Reid and was first taught to

investigators in 1974. Since that time it has been refined and updated by Reid and remains as the

core component of the textbooks and other publication products sold by Reid as well as the training

and teaching services it provides to its customers. Reid has marketed and sold its products and

services relating to the Reid Technique to thousands of individuals in business, law enforcement,

and government organizations, including the military.

        27.     The Reid Technique is widely published and available for review. Reid’s primary

textbook, Criminal Interrogations and Confessions, 5th Edition (2013), describes and teaches the

Reid Technique in substantial detail. Reid’s website also has information regarding the Reid



                                                    -9-

                                              LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 10 of 48 PageID #:72




Technique, including PowerPoint presentations, educational handouts, recent court decisions and

media relating to Reid, among other materials.

       28.     Confessions obtained using the Reid Technique have been upheld by many courts

in many different jurisdictions.

       29.     Reid’s employees have served as expert witnesses in a number of cases, including

but not limited to, testifying as experts on interview and interrogation techniques for the

prosecution and on other occasions for the defense as to allegedly wrongly convicted defendants.

These matters include the 2006 case of Earl Washington v. Virginia, where the defendants were

represented by the Innocence Project; the 2007 case of Kevin Fox v. Will County; and the 2011

case of Ryan Ferguson v. Will County.

       30.     The Reid Technique is a structured interview and interrogation process that consists

of three stages: fact analysis, investigative non-confrontational interview, and interrogation.

       31.     The factual analysis stage consists of reviewing the case facts and evidence to

identify the potential scope of suspects and their characteristics, as well as possible motives.

       32.     Based on an analysis of the facts, the Reid Technique then calls for the investigator

to prepare an interview strategy, including a list of issues and questions to raise with a subject.

Interview questioning generally includes, but is not limited to, background information regarding

the subject and his or her recollection of the incident in question. The interview is non-accusatory,

and the interviewer is to be neutral and objective in seeking information from the subject.

       33.     Based on information gathered during the interview stage, the investigator can

either eliminate the subject as truthful, continue the investigation of the subject, or initiate

interrogation of the subject. The interrogation phase consists of nine steps which may cause a



                                                 -10-

                                           LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 11 of 48 PageID #:72




guilty subject to confess to his or her involvement and to relate details regarding the commission

of a crime or incident.

       34.      The Reid Technique does not involve and prohibits: striking or assaulting a subject,

making any promises of leniency, denying a subject any rights, conducting excessively long

interrogations, or denying a subject any physical needs. Reid also urges that extreme care and

caution be used with juveniles or those mentally impaired. All of this information is publicly

available upon even the most cursory of searches. For example, Reid’s website provides an

“Educational Information” section that includes ten PowerPoint presentations providing detailed

information about the use of the Reid Technique. Reid also publishes numerous textbooks which

are available to the public detailing the use of the Reid Technique. Criminal Interrogation and

Confessions, 5th Edition (2013), is the primary textbook used for teaching the Reid Technique.

       35.      For all relevant time periods, Reid’s website has contained a substantial number of

articles and teaching aids which are publicly available, easy to access, and make clear that the

methods described in When They See Us are not part of the Reid Technique.

       36.      A PowerPoint prominently featured on Reid’s website since September 29, 2013,

entitled “What is the Reid Technique?,” provides that the “basic principles” of the Reid Technique

include:

       •     “Do not make any promises of leniency”
       •     “Do not threaten the subject in any way”
       •     “Do not deny the subject any of their rights”
       •     “Do not conduct excessively long interrogations.”
       •     “Do not deny the subject the chance to satisfy their physical needs.”
       •     “Exercise caution when interviewing juveniles or persons with mental or emotional
             disabilities.”




                                                -11-

                                           LEGAL\43515313\1
   Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 12 of 48 PageID #:72




       37.     All of these principles are repeated verbatim in another featured PowerPoint

entitled “False Confession Issues,” which has also been available on Reid’s website since

September 29, 2013. That PowerPoint provides that “false confessions are not caused by the

application of the Reid Technique, but rather they are usually caused by interrogators engaging in

improper behavior that is outside of the parameters of the Reid Technique – behaviors which the

courts have found to be coercive – threats, promises, denial of rights, etc.” The PowerPoint went

on to cite a 2011 opinion from the US District Court for the District of Massachusetts, which held

that “the proffered expert testimony to the effect that the Reid technique enhanced the risk of an

unreliable confession lacked any objective basis for support whatsoever.”

       38.     The “Educational Information” section on Reid’s website also features articles

describing the Reid Technique in detail, including the core principles listed above and other best

practices. These articles include How the Courts View the Reid Technique (2016) and The Reid

Technique: A Position Paper (2017).

       39.     Reid’s website describes that special care must be taken when the Reid Technique

is used with juveniles or those with mental impairments. On September 29, 2012, Reid published

an article on its website entitled “Interrogators should exercise special precautions when

interviewing juveniles or individuals with mental or psychological impairments,” which provided:

       Basic Law Enforcement training manuals oftentimes point out specific precautions
       that should be exercised when dealing with mentally impaired persons. For
       example, the state of North Carolina basic law enforcement training manuals
       specifically point out the following: Mentally impaired (retarded) individuals have
       poor judgment; are easily influenced by authority figures; may be unable to
       formulate thoughts and answer questions readily; may not always understand their
       rights; have an impaired ability to reason and understand the consequences of their
       actions. Consequently, when an investigator is dealing with a mentally impaired
       individual, they should “consider whether the person they’re interviewing


                                               -12-

                                          LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 13 of 48 PageID #:72




        understood the question being asked”.... “go slowly and that rapid questions during
        an interview or confrontation may confuse or frighten the person” ... “the use of
        suggestive questions must be avoided because such questions tend to produce
        erroneous answers”... It is imperative for all interrogators to exercise extreme
        caution during the interrogation of a juvenile or a person who is mentally or
        psychologically impaired, and to keep in mind the safeguards outlined above.

        40.     An article dated June 4, 2017, on Reid’s website, entitled “The Juvenile Law

Center, Wicklander-Zulawski and Professor Garrett refer to Reid as the ‘leading law enforcement

training firm’ and quote Reid as a reference on proper juvenile interrogation techniques,” provides

in relevant part:

        Reid & Associates, Inc., developer of the Reid Technique of interrogation and leading law
        enforcement training firm, also instructs law enforcement officers to take special
        precautions when interviewing juveniles or individuals with significant mental or
        psychological impairments. Every interrogator must exercise extreme caution and care
        when interviewing or interrogating a juvenile or a person who is mentally or
        psychologically impaired. Certainly these individuals can and do commit very serious
        crimes, but since many false confession cases involve juveniles and/or individuals with
        some significant mental or psychological disabilities, extreme care must be exercised when
        questioning these individuals and the investigator has to modify their approach with these
        individuals.

        Furthermore, when a juvenile or person who is mentally or psychologically impaired
        confesses, the investigator should exercise extreme diligence in establishing the accuracy
        of such a statement through subsequent corroboration. In these situations it is imperative
        that the interrogator does not reveal details of the crime so that they can use the disclosure
        of such information by the suspect as verification of the confession's authenticity.

        41.     An “Investigator Tip” on Reid’s website, dated July 2016 and entitled “Making a

Murderer: the Reid Technique and Juvenile Interrogations,” also details the extreme caution that

must be used with regards to juveniles.

        42.     Also related to the Dassey v. Dittmann case in the Making A Murderer series and

available on the Reid website since January/February 2017 were “Investigator Tips” which

included:



                                                 -13-

                                            LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 14 of 48 PageID #:72




       “Physical coercion, torture, duress, denial of rights, threats, and promises of
       leniency are the poison pills of legally admissible, reliable and voluntary
       confessions.
       43.        The “Investigator Tips” also reflected concerns given “Dassey’s age, intellectual

deficits, and the absence of a supportive adult…” during Dassey’s interrogation.

       44.        Reid’s website has also reflected materials demonstrating that withholding of

parental or adult supervision is not part of the Reid Technique. Reid published an article on its

website, dated January 16, 2016, which cited a juvenile interrogation guide emphasizing the

importance of a juvenile having a “friendly adult” to consult with throughout the interrogation

process: “It is essential to involve a ‘friendly adult’ in the juvenile interrogation process and to

allow him or her meaningful opportunities to privately consult with the juvenile throughout the

interrogation.”

       45.        Further, a handout which is contained in Reid’s primary textbook, and which since

at least 2015 has been provided to all persons who attend Reid’s courses, states:

       The best way to avoid false confessions is to conduct interrogations in accordance
       with the guidelines established by the courts, and to adhere to the following
       practices:

       •     Do not make any promises of leniency
       •     Do not threaten the subject with any physical harm or inevitable consequences
       •     Do not conduct interrogations for an excessively lengthy period of time
       •     Do not deny the subject any of their rights
       •     Do not deny the subject the opportunity to satisfy their physical needs
       •     Withhold information about the details of the crime from the subject so that if
             the subject confesses he can reveal information only the guilty would know
       •     Exercise special cautions when questioning juveniles or individuals with mental
             or psychological impairments
       •     Always treat the subject with dignity and respect
       •     The confession is not the end of the investigation – investigate the confession
             details in an effort to establish the authenticity of the subject’s statement




                                                 -14-

                                            LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 15 of 48 PageID #:72




        False confessions are not caused by the application of the Reid Technique, they are
        usually caused by interrogators engaging in improper behavior that is outside the
        parameters of the core principles of The Reid Technique – using improper
        interrogation procedures – engaging in behavior that the courts have ruled to be
        objectionable, such as threatening inevitable consequences; making a promise of
        leniency in return for the confession; denying a subject their rights; conducting an
        excessively long interrogation; etc.

        46.     Reid’s primary textbook further expands on this information. The 3rd Edition

(1986) of that textbook which was in effect at the time of the Central Park Jogger Case provided,

in relevant part:

    •   The clearest example of an interrogation practice that will void a confession is the infliction
        of physical force or pain upon the person under interrogation, because it is an uncontestable
        fact that harm of this nature may produce a confession of guilt from an innocent person.
        (p. 214)

    •   This is also true as regards indirect physical harm; for instance, an unduly prolonged,
        continuous interrogation, especially by two or more interrogators working in relays, or the
        deprivation of food, water, or access to toilet facilities for an unreasonable period of time.
        (p. 214)

    •   A threat of physical harm may have a similar effect – the extraction of confessions from
        innocent persons. Similarly, an interrogator’s promise to a suspect that if he confesses he
        will go free or receive only a lenient penalty will nullify the confession because such a
        promise may induce an innocent person to confess rather than to risk criminal prosecution
        or severe punishment. (p. 214)

    •   Of the various forms of indirect force, the one that most suggests confession coercion is
        the participation of multiple interrogators over a lengthy period of time . . . Moreover, as
        to the time factor, rarely will a competent interrogator require more than approximately 4
        hours to obtain a confession from an offender, even in cases of a very serious nature. (p.
        310)

    •   With regard to the threat factor of coercion, the most obvious example of conduct that will
        invalidate a confession is when an interrogator leads a suspect to believe that unless he
        confesses, he will be subjected to a loss of life or other bodily harm. The belief does not
        require a specific expression from anyone to that effect; for example, it may result from an


                                                 -15-

                                            LEGAL\43515313\1
     Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 16 of 48 PageID #:72




         act of physical abuse to some other presumed suspect within sight or hearing of the one
         under interrogation. (p. 311)

     •   Several state legislatures have been more definitive with respect to the interested adult
         requirement. They have prohibited any waiver without consultation with a parent or
         lawyer, and have also declared invalid any confession obtained during an interrogation
         outside the presence of a parent (or other guardian) or lawyer. (pp. 243-44).

     •   The issue of confession voluntariness in any particular youthful suspect case is determined
         on the basis of what the courts term the ‘totality of the circumstances.’ This means that all
         factors must be considered – the youth’s intelligence, education, background, and the
         interrogation setting – to determine his vulnerability to possible suggestions and subtle
         pressures on the part of this interrogator. (p. 243).

         47.    These same concepts are reiterated throughout the 4th Edition (2001) and current

5th Edition (2013) of the textbook.

         48.    Courts that have examined the Reid Technique have overwhelmingly upheld the

admissibility of confessions and found that Reid’s procedures are in compliance with acceptable

interrogation practices. In cases where confessions are rejected, interrogators frequently have

engaged in behaviors outside the guidelines established in the Reid Technique, including making

promises of leniency, striking or threatening the subject, denying the subject rights or physical

needs, and conducting excessively long interrogations, or engaging in conduct that is not

appropriate for a juvenile or person with a mental impairment.

B.       Netflix Published and Continues to Publish Making a Murderer Season 2, Recognizing
         the Widely Accepted Use of the Reid Technique and That Alleged Coerced
         Confessions May Occur When The Reid Technique Is Not Followed

         49.    On December 18, 2015, Netflix released a true crime documentary series entitled

Making a Murderer, which tracked the suspects accused and convicted of the 2005 murder of

Teresa Halbach, including their court proceedings, trials, appeals, and incarcerations. One of the



                                                 -16-

                                            LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 17 of 48 PageID #:72




suspects, Brendan Dassey, a minor with learning disabilities, was arrested after confessing to law

enforcement his involvement in the crime. His conviction was challenged on grounds that included

the assertion that his confession was involuntary and had been coerced. The Seventh Circuit

upheld Dassey’s confession in Dassey v. Dittman, 877 F.3d 297 (7th Cir. 2017), despite law

enforcement’s failure to use the Reid Technique or adhere to the basic best practices guidelines

that are clearly stated by Reid, and use of practices that the Reid Technique expressly teaches

investigators not to use.

       50.     On October 19, 2018, Netflix released Season Two of Making a Murderer. One of

the issues examined by that program is whether the confession of Dassey, a minor with disabilities,

was coerced based on the techniques used by the interrogators. Both seasons of “Making a

Murderer” remain available for on-demand viewing.

       51.     In Episode Two of Making a Murderer Season Two, attorneys Laura Nirider and

Steven Drizin of the Northwestern University School of Law Center on Wrongful Convictions

discuss errors that the interrogators made during Dassey’s interrogation. They refer to Reid and

the Reid Technique, distribute to their audience a hand-out of the Reid Technique, and highlight

that the interrogators of Dassey allegedly coerced the confession because they did not properly

follow the Reid Technique and deviated from it substantially.

       52.     During the episode, Nirider states that Reid has “developed the most widely used

interrogation technique in the country.” And Drizin notes:

       John E. Reid cautions police officers, ‘deceptive tactics should not ordinarily be
       used with individuals who have significant mental limitations or with youthful
       suspects of low social maturity’.”

       John E. Reid & Associates tells investigators that they should hold back some facts,
       because if the suspect can give you those facts, then you have a pretty good idea
       that what the suspect is telling you is true. … These officers fed him the three

                                               -17-

                                          LEGAL\43515313\1
     Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 18 of 48 PageID #:72




       critical facts that were not publicly released before [Dassey’s] interrogation: Teresa
       Halbach was shot in the head, her personal items were found in a burn barrel on the
       Avery salvage yard, and the fact that someone went underneath the hood of the car
       and did something with the engine.

                                                ***
       “Contamination occurs when investigators grow frustrated with an innocent
       person’s inability to give them those facts. They wanted this information in the
       worst way. And they got it in the worst way. [Dassey] has confessed.”

       53.     In connection with the “Making a Murderer” series, Netflix knew of the Reid

Technique, that it was widely used by law enforcement authorities, and that the alleged coerced

confession by Dassey occurred because the interrogators failed to use the Reid Technique or adhere

to the basic best practices guidelines that are clearly stated by Reid, and instead did exactly what

The Reid Technique teaches investigators not to do.

C.     Netflix, in Collaboration with the DuVernay Defendants, Published and Continues to
       Publish When They See Us, Which Defames Reid

       54.     Approximately seven months after Netflix released Season Two of Making A

Murderer and while it was available for on-demand viewing, on May 31, 2019, Netflix, in

collaboration with the DuVernay Defendants, aired Whey They See Us, a program that purported

to portray true events surrounding the Central Park Jogger Case. The four-part series depicts

interrogations, confessions, trials, convictions, and imprisonments of the five defendants regarding

the 1989 rape and assault of a woman who had been jogging in Central Park in New York City.

In 1989, when their arrests, interrogations and confessions occurred, the five defendants were

between 14 and 16 years of age and in junior high school. The trailer to Episode One of When

They See Us is captioned “In the Spring of 1989, five boys of color are arrested, interrogated and

coerced into confessing to the vicious attack of a woman in Central Park”.



                                                -18-

                                           LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 19 of 48 PageID #:72




        55.    When They See Us also portrays as true events surrounding a 2002 re-investigation

of the case, a confession and DNA evidence reflecting the guilt of Mathias Reyes, a man not among

the five defendants, the dismissal of charges, and the release of the five defendants who were still

in prison at that time. The series also reflects a 2014 settlement award of 41 million dollars by the

City of New York to the five defendants arising from their claims that their convictions and

imprisonments were wrongful and their interrogations and confessions were coercive and illegal.

        56.    In Episode Four of When They See Us, a meeting is portrayed among Michael

Sheehan, a New York City detective who had worked on the Central Park Jogger Case and who

had been involved in eliciting the defendants’ confessions, Nancy Ryan, a Manhattan Assistant

District Attorney who oversaw the re-investigation leading to the vacating of the convictions

against the five defendants, and another person, identified in the script only as “Man,” who is

assisting Ryan in her discussion with Sheehan, and whom Netflix has identified as her “partner”.

Earlier in Episode Four and prior to the meeting with Sheehan, Ryan and her partner are seen as

gathering information as to the truth of the events surrounding the crime including: the confession

and DNA evidence reflecting the guilt of Matias Reyes, the flaws in the evidence against the five

defendants, and interrogations which included the police striking and otherwise physically abusing

the five defendants, together with the coerced confessions they experienced. Ryan and her partner

are portrayed to be truthfully and accurately analyzing what occurred in the Central Park Jogger

Case.

        57.    In the Episode Four meeting with Sheehan, Ryan informs him of the new evidence

and criticizes the adequacy of his investigation and defendants’ confessions. Sheehan replies:

“They gave statements that I believe were true.”

        58.    Ryan’s partner then states to Sheehan:

                                                -19-

                                           LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 20 of 48 PageID #:72




       You squeezed statements out of them after 42 hours of questioning and
       coercing, without food, bathroom breaks, withholding parental supervision.
       The Reid Technique has been universally rejected. That’s truth to you.

       59.     Sheehan responds: “I don’t even know what the fucking Reid Technique is. Okay?

I know what I was taught. I know what I was asked to do and I did it.”

       60.     In Episode Four through their use of the characters of Ryan and her partner who

are portrayed as truth tellers, Defendants identify the Reid Technique with the squeezing of

statements out of the five defendants, who are minors, “after 42 hours of questioning and coercing,

without food, bathroom breaks, [and] withholding parental supervision.” That statement is false.

The Reid Technique does not endorse long hours of questioning, or coercing and depriving

subjects of food and bathroom breaks. The Reid Technique does not teach the withholding of

parental supervision for minor subjects who are being questioned by law enforcement. The Reid

Technique in fact expressly prohibits excessively long interrogations, denying subjects any of their

rights, and denying subjects the opportunity to satisfy their physical needs. The Reid Technique

also requires that special caution be exercised when questioning juveniles or individuals with

mental or psychological impairments.

       61.     The statement, “The Reid Technique has been universally rejected”, is also false.

It was false as of 2002, the apparent time of the alleged conversation among Ryan, her partner,

and Sheehan portrayed in Episode Four.

       62.     Defendants made the false statements as of the date of initial publication of When

They See Us, May 31, 2019, and Defendants continue to re-publish the false statements today as

Netflix continues to stream the series.

       63.     Sheehan’s saying that he did not know the name of the Reid Technique does not

detract from the falsity of the statements Defendants have made. The viewers have already been

                                                -20-

                                           LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 21 of 48 PageID #:72




told by Ryan and her partner, who are portrayed as credible and truthful, of the alleged missteps

in the investigation and the abusive interrogations and coerced confessions of the five defendants,

which are portrayed as resulting from the Reid Technique. When Sheehan states he did not know

the name of the technique he used, it does not detract from Defendants’ making clear that it was

indeed the Reid Technique, a technique Defendants represent as having been “universally

rejected”.

       64.     Since at least 2002 and through today, the Reid Technique has been a widely

accepted method of interviewing and interrogating subjects, as demonstrated by Reid conducting

over 6,500 seminars and training more than 200,000 people during that time period. It was not

“universally rejected” in 2002 or since. “Universally” means including or covering all or a whole

collectively without limit or exception. “Rejected” means not given approval or acceptance. The

statement that the Reid Technique has been “universally rejected” is false. In the context of When

They See Us, the statement tells the viewer that the Reid Technique is not approved or accepted by

anyone. The natural inference from the entire statement Defendants made as to Reid is that without

exception interviewers and interrogators have not approved or accepted the Reid Technique which

permits the abusive and coercive measures used by Sheehan and other police with the five

defendants. That is false. The Reid Technique does not condone such behavior. The Reid

Technique has been viewed by many courts as a legal method of interrogation in cases that have

rejected claims that confessions were coerced. The Reid Technique has been continuously used

in the United States and other countries. It has been employed by various United States federal law

enforcement authorities, a multitude of state and local police, and many public and private

companies in connection with internal investigations and human resource matters.



                                               -21-

                                          LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 22 of 48 PageID #:72




       65.     The aforementioned false statements as to the Reid Technique were fabricated by

Defendants and are not historically accurate. The “Man”, Ryan’s partner, is a fictional character

Defendants created.

       66.     When it published and re-published When They See Us, Netflix knew that the Reid

Technique was a widely accepted interrogation technique in the United States.

       67.     Netflix also knew that the interrogation measures used against the five defendants

were not condoned by Reid or permitted by the Reid Technique.

       68.     Making a Murderer Season Two, initially published by Netflix only a few months

before When They See US was aired, and still available for viewing, contains a scene in which the

Reid Technique is described as “the most widely used interrogation technique in the country,” and

points out the ways in which the Reid Technique was not properly followed in the interrogation of

a minor subject with learning disabilities, Brendan Dassey. Netflix also knew from Making A

Murderer, Season Two, that the coercive conduct of the police as to the five defendants in When

They See Us should not have been identified as the Reid Technique.

       69.     At the very least, Netflix recklessly disregarded the truth of the fabricated and false

statements in When They See Us regarding Reid and the Reid Technique. Even the most basic

search would have revealed that the Reid Technique has not been “universally rejected,” and that

it does not condone and prohibits excessively long interrogations, coercive conduct, including

striking or assaulting subjects, or depriving them of their rights, physical needs, or, in the case of

minors, withholding their parental supervision.

       70.     With respect to the accuracy of the statements as to the Reid Technique in When

They See Us, Netflix did research that included its review of articles by: Douglas Starr, “The

Interview: Do Police interrogation techniques produce false confessions?” The New Yorker,

                                                 -22-

                                            LEGAL\43515313\1
   Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 23 of 48 PageID #:72




December 6, 2013; and Douglas Starr, “Juan Rivera and the Dangers of Coercive Interrogation”,

The New Yorker, May 22, 2015. None of the articles or any other research done by Netflix

identified the Reid Technique with striking and assaulting subjects during interrogations, abusing

juvenile subjects and withholding parental supervision during unduly long hours of interrogation,

and depriving subjects of bathroom breaks and food. None of the articles or any other research

reviewed by Netflix reflected that the Reid Technique had been universally rejected.

       71.     Netflix entertained serious doubts as to the truth of the statements within When

They See Us that the Reid Technique includes striking and assaulting subjects during

interrogations, abusing juvenile subjects and withholding parental supervision during long hours

of interrogation, and depriving subjects of bathroom breaks and food.

       72.     Netflix entertained serious doubts as to the truth of the statement in When They See

Us that the Reid Technique has been universally rejected.

       73.     Despite its serious doubts as to the truth of these statements, Netflix published and

continues to publish When They See Us and the false statements identify the Reid Technique with

the squeezing of statements from juvenile subjects “after 42 hours of questioning and coercing,

without food, bathroom breaks, withholding parental supervision”.

       74.     Despite serious doubts as to the truth of these statements that it entertained, Netflix

published and continues to publish When They See Us and the false statement that the Reid

Technique has been universally rejected.

       75.     Similarly, the DuVernay Defendants did research in connection with their work on

When They See Us.       Their research included the areas of law enforcement interviews and

interrogations and the Reid Technique and information as to false confessions and wrongful

convictions. In DuVernay’s own words during an interview:

                                                -23-

                                           LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 24 of 48 PageID #:72




       We did our research. We invited [the law enforcement personnel involved] to talk
       to me so I could hear their experience, just like I did with the men. Very few took
       me up on it. Some did off the record, so that their colleagues wouldn’t know that
       they spoke. No one ever admitted any guilt. In their eyes, they didn’t do anything
       wrong. That plus the court research and files that we were slipped, and material that
       we got a hold of that we weren’t supposed to have, all the press coverage and all of
       the interviews gave us a robust picture of that time. From there we went about in
       constructing the story of the men.

       76.     In another interview, DuVernay stated that she “[read] the court transcripts and all

the paperwork on the case,” and: “reached out to Ms. Meili, I reached out to Ms. Fairstein, I

reached out to Ms. Lederer, I reached out to Mr. Sheehan—a lot of the key figures on the other

side . . . [I] invited them to sit down with me and talk with me so that they could share their point

of view and their side of things so that I could have that information.”

       77.     DuVernay has also mentioned that the statements within When They See Us are

supported by the public record:

       “Everything that’s in the piece [When They See Us] is public record and it’s out
       there, it had been, it had been told before by journalists, in books, in articles, in
       documentary, in podcasts, I mean the story had been told”.
       78.     None of the DuVernay Defendants’ research reflected that the Reid Technique

includes striking and assaulting subjects during interrogations, abusing juvenile subjects and

withholding parental supervision during unduly long hours of interrogation, and depriving subjects

of bathroom breaks and food. And none of their research reflected that the Reid Technique has

been universally rejected.

       79.     The DuVernay Defendants entertained serious doubts as to the truth of the

statements within When They See Us that the Reid Technique includes striking and assaulting

subjects during interrogations, abusing juvenile subjects and withholding parental supervision

during long hours of interrogation, and depriving subjects of bathroom breaks and food. The


                                                -24-

                                           LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 25 of 48 PageID #:72




DuVernay Defendants also entertained serious doubts as to the truth of the statement that the Reid

Technique has been universally rejected.

        80.    Regardless of their serious doubts as to truth, the DuVernay Defendants – in

collaboration with Netflix - published the false statements in When They See Us that identified the

Reid Technique with the squeezing of statements from juvenile subjects “after 42 hours of

questioning and coercing, without food, bathroom breaks, withholding parental supervision”.

They also published the false statement that the Reid Technique had been “universally rejected”.

        81.    The DuVernay Defendants published the false statements as to Reid through

fabricating a conversation that did not occur between Detective Sheehan, Prosecutor Ryan, and

Ryan’s partner, who did not exist and was created by DuVernay. The DuVernay Defendants

intended, and the context in When They Us reflects, that Ryan and her partner be viewed as the

people who discovered what truly happened to the five defendants.

        82.    The DuVernay Defendants intended that When They See Us should, and the series

did, assign blame for the abusive interrogations, coerced confessions, wrongful convictions, and

imprisonments of the five defendants. The DuVernay Defendants intended that the blame include

Reid and fabricated a scene designed to broadcast to the audience a conversation they made up

that included false statements as to the Reid Technique.

        83.    In specifically identifying Reid and the Reid Technique by name in the fabricated

conversation written for When They See Us, the DuVernay Defendants willfully and intentionally

targeted Reid, an Illinois business.

        84.    The DuVernay Defendants knew that When They See Us would be published

worldwide on Netflix, including in Illinois where Reid resides and maintains a substantial number

of clients.

                                                -25-

                                           LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 26 of 48 PageID #:72




       85.     In purposefully targeting Reid, the DuVernay Defendants had the express goal of

inflicting commercial and reputational harm on Reid.

       86.     The DuVernay Defendants knew that the effects of their defamatory and

disparaging statements about Reid and the Reid Technique would be felt by Reid in Illinois.

       87.     Netflix and the DuVernay Defendants have profited greatly from When They See

Us. With the knowledge and consent of the DuVernay Defendants, Netflix continues to republish

When They See Us by making it available for streaming worldwide by its members. The series has

now been viewed for approximately four months and remains readily available to all Netflix

subscribers to view. When They See Us has been viewed in Illinois and elsewhere by members of

law enforcement, private security, and educational institutions, among others. Reid’s customers

and target audience include the same groups.

       88.     When They See Us has been nominated for numerous Emmy Awards, all but

ensuring that it will continue to be viewed by millions going forward.

       89.     Reid, on the other hand, has been substantially harmed by Defendants’ defamatory

statements as to Reid’s business and profession.

       90.     A significant percentage of the more than 500,000 professionals who have attended

Reid’s training programs since 1974 are likely to have already viewed, or will view, When They

See Us. In fact, at nearly all of its seminars and programs, Reid now fields questions and negative

feedback regarding When They See Us and its criticism of the Reid Technique. Accordingly, Reid

has now dedicated a regular section of its training seminars and programs to addressing When They

See Us and the Central Park Jogger Case. Reid’s inclusion of these additional corrective measures

has been a drain on its time and resources.



                                               -26-

                                          LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 27 of 48 PageID #:72




       91.     Reid has also expended substantial time and resources to create marketing

materials, such as articles and blog posts, which rebut the false statements and conclusions

contained in When They See Us.

       92.     The false statements in When They See Us have impaired Reid’s reputation and

standing in the business community and have discouraged customers and clients from utilizing

Reid or purchasing Reid’s training packages. The defamatory statements have caused Reid a loss

of revenue and profits.

       93.     On July 31, 2019, counsel for Reid sent correspondence to David Hyman, General

Counsel for Netflix, informing him that Netflix had defamed Reid in the When They See Us series.

(A copy of the July 31, 2019 letter is attached as Exhibit 1). The letter requested that Netflix

attempt to mitigate the damages to Reid by editing and deleting from the on-demand version of

the series the statements mentioning Reid. The letter demanded that Netflix issue a written

retraction of the defamatory statements. The correspondence also requested that Netflix preserve

all documents relating to Reid, the Reid Technique, and the When They See Us and Making A

Murderer series. Netflix received the correspondence on August 1, 2019.

       94.     Netflix refused Reid’s requests and demands made in the July 31, 2019

correspondence. Netflix has had the control and ability to edit the content of When They See Us

so as to delete the defamatory reference to the Reid Technique. Netflix has not deleted or retracted

the defamatory statements in When They See Us and continues to make the series available for

streaming to its more than 150 million subscribers.

       95.     The July 31, 2019 correspondence also alerted Netflix to the falsity or reckless

disregard for the truth as to the statements made in When They See Us as to Reid and the Reid

Technique.

                                                -27-

                                           LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 28 of 48 PageID #:72




        96.     Since receipt of the July 31, 2019 correspondence, Netflix, with the consent and

knowledge of the DuVernay Defendants, has continued to air the When They See Us series that

includes the aforesaid statements as to the Reid Technique, despite knowing that the statements

are false or in reckless disregard to their falsity.

        97.     Because Netflix offered, and continues to offer When They See Us for streaming to

its subscribers worldwide at any time, Reid has sustained damages and will continue to sustain

damages so long as When They See Us and the defamatory and commercially disparaging

statements therein remain available to Netflix subscribers.

        98.     Because Reid will continue to be harmed so long as Netflix continues to offer to its

subscribers When They See Us in the present form containing the defamatory and commercially

disparaging statements, it will be impossible for Reid to obtain adequate relief by way of money

damages alone because of the damage to its goodwill and reputation.

        99.     Reid will suffer irreparable harm because its reputation and goodwill will continue

to be diminished for as long as the defamatory and commercially disparaging content within When

They See Us is available to Netflix’s subscribers, many of which are Reid’s former, current, or

prospective customers. The false descriptions of the Reid Technique will also continue to

irreparably harm Reid’s goodwill and reputation.

                                            COUNT I
                                    (Defamation Per Se - Netflix)

        100.    Reid hereby reasserts and re-alleges paragraphs 1 through 99 as though fully set

forth herein.

        101.    Netflix has made and continues to publish false, defamatory statements of fact

about Reid in When They See Us, which include the following:


                                                   -28-

                                              LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 29 of 48 PageID #:72




        You squeezed statements out of them after 42 hours of questioning and
        coercing, without food, bathroom breaks, withholding parental supervision.
        The Reid Technique has been universally rejected. That’s truth to you.

        102.    The conduct described in Netflix’s statements is not the Reid Technique. Netflix’s

statements falsely identify the Reid Technique with “42 hours of questioning and coercing, without

food, bathroom breaks, [and] withholding parental supervision.”

        103.    Netflix’s statements are also false because the Reid Technique has not been

universally rejected.

        104.    Netflix knew when it made the statements that they were false, or exercised a

reckless disregard for their truth.

        105.    Netflix’s statements are defamatory, as they cause harm to the reputation of Reid,

lower Reid in the eyes of the community, and deter customers and clients from associating with

Reid.

        106.    Netflix made an unprivileged publication of the false, defamatory statements when

it released When They See Us to all Netflix subscribers for streaming on May 31, 2019.

        107.    Netflix has also made unprivileged republications of the false, defamatory

statements in When They See Us by continuously making the series available for streaming

worldwide to all of its members.

        108.    Netflix’s publications of the false, defamatory statements are defamatory per se

because they impute a want of integrity in Reid’s business, particularly its use of the Reid

Technique, and also prejudice Reid and impute a lack of ability in its trade, profession, or business.

        109.    Netflix has acted with actual malice in publishing the false, defamatory statements.

        110.    Netflix’s conduct proximately caused Reid actual damages.



                                                 -29-

                                            LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 30 of 48 PageID #:72




       111.     Netflix is wealthy and punitive damages are warranted in an amount sufficient to

punish it and to deter it and others from such wrongful conduct.

       WHEREFORE, Reid prays for judgment against Netflix and an award of:

       (1)      Actual damages in an amount to be determined at trial, but exceeding $75,000;

       (2)      Punitive damages;

       (3)      The entry of a permanent injunction prohibiting Netflix from making When They

                See Us in its current form available for streaming or in any other method of

                transmission or format; alternatively, the entry of a permanent mandatory

                injunction requiring Netflix to edit so as to delete the defamatory references to the

                Reid Technique from any version of When They See Us made available for

                streaming or in any other method of transmission or format; and

       (4)      For such other and further relief as the Court deems just and equitable.

                                          COUNT II
                                 (Defamation Per Quod - Netflix)

       112.     Reid hereby reasserts and re-alleges paragraphs 1 through 99 as though fully set

forth herein.

       113.     Netflix has made and continues to publish false, defamatory statements about Reid

in When They See Us, including the following:

       You squeezed statements out of them after 42 hours of questioning and
       coercing, without food, bathroom breaks, withholding parental supervision.
       The Reid Technique has been universally rejected. That’s truth to you.

       114.     The conduct described in Netflix’s statement is not the Reid Technique. Netflix’s

statements falsely identify the Reid Technique with “42 hours of questioning and coercing, without

food, bathroom breaks, [and] withholding parental supervision.”


                                                -30-

                                           LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 31 of 48 PageID #:72




        115.    Netflix’s statements are also false because the Reid Technique has not been

universally rejected.

        116.    Netflix knew when it made the statements that they were false, or exercised a

reckless disregard for their truth.

        117.    Netflix’s statements are defamatory, as they cause harm to the reputation of Reid,

lower Reid in the eyes of the community, and deter customers and clients from associating with

Reid.

        118.    Netflix made an unprivileged publication of these false, defamatory statements

when it released When They See Us to all Netflix subscribers for streaming on May 31, 2019.

        119.    Netflix has also made unprivileged republications of the false, defamatory

statements in When They See Us by continuously making the series available for streaming

worldwide to all of its members.

        120.    Reid has suffered substantial damages as a result of Netflix’s defamatory conduct.

        121.    At nearly all of its seminars and programs, Reid now fields questions and negative

feedback regarding When They See Us and its criticism of the Reid Technique. Accordingly, Reid

has now dedicated a regular section of its training seminars and programs to addressing When They

See Us and the Central Park Jogger Case. Reid’s inclusion of these additional corrective measures

is costly and has been a drain on its time and resources.

        122.    Reid has also expended substantial time and resources to create marketing

materials, such as articles and blog posts, which rebut the false statements and conclusions

contained in When They See Us.

        123.    The false statements in When They See Us have impaired Reid’s reputation and

standing in the business community in Illinois and elsewhere and have discouraged customers and

                                                -31-

                                           LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 32 of 48 PageID #:72




clients from utilizing Reid or purchasing Reid’s training packages. The cumulative effect of the

foregoing have substantially reduced Reid’s revenue and profits.

       124.     Netflix has acted with actual malice in publishing the false, defamatory statements.

       125.     Netflix’s conduct proximately caused Reid actual damages.

       126.     Netflix is wealthy and punitive damages are warranted in an amount sufficient to

punish it and to deter it and others from such wrongful conduct.

       WHEREFORE, Reid prays for judgment against Netflix and an award of:

       (1)      Actual damages in an amount to be determined at trial, but exceeding $75,000;

       (2)      Punitive damages;

       (3)      The entry of a permanent injunction prohibiting Netflix from making When They

                See Us in its current form available for streaming or in any other method of

                transmission or format; alternatively, the entry of a permanent mandatory

                injunction requiring Netflix to edit so as to delete the defamatory references to the

                Reid Technique from any version of When They See Us made available for

                streaming or in any other method of transmission or format; and

       (4)      For such other and further relief as the Court deems just and equitable.

                                            COUNT III
                                       (False Light - Netflix)

       127.     Reid hereby reasserts and re-alleges paragraphs 1 through 99 as though fully set

forth herein.

       128.     Reid has been placed in a false light before the public as a result of Netflix’s actions

when it published When They See Us, which includes the following:




                                                 -32-

                                            LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 33 of 48 PageID #:72




        You squeezed statements out of them after 42 hours of questioning and
        coercing, without food, bathroom breaks, withholding parental supervision.
        The Reid Technique has been universally rejected. That’s truth to you.

        129.    The conduct described in Netflix’s statement is not the Reid Technique. Netflix’s

statements falsely identify the Reid Technique with “42 hours of questioning and coercing, without

food, bathroom breaks, [and] withholding parental supervision.”

        130.    Netflix’s statements are also false because the Reid Technique has not been

universally rejected.

        131.    Netflix knew when it made the statements that they were false, or exercised a

reckless disregard for their truth.

        132.    The false light caused by Netflix’s conduct would be highly offensive to a

reasonable person or business.

        133.    Netflix’s publications of these false statements which place Reid in a false light are

defamatory per se because the statements impute a want of integrity to Reid’s business, particularly

its use of the Reid Technique, and also prejudice Reid and impute a lack of ability to its trade,

profession, or business.

        134.    Further, Reid has suffered substantial damages as a result of Netflix’s defamatory

conduct.

        135.    At nearly all of its seminars and programs, Reid now fields questions and negative

feedback regarding When They See Us and its criticism of the Reid Technique. Accordingly, Reid

has now dedicated a regular section of its training seminars and programs to addressing When They

See Us and the Central Park Jogger Case. Reid’s inclusion of these additional corrective measures

is costly and has been a drain on its time and resources.



                                                 -33-

                                            LEGAL\43515313\1
   Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 34 of 48 PageID #:72




       136.    Reid has also expended substantial time and resources to create marketing

materials, such as articles and blog posts, which rebut the false statements and conclusions

contained in When They See Us.

       137.    The false statements in When They See Us have impaired Reid’s reputation and

standing in the business community and have discouraged customers and clients from utilizing

Reid or purchasing Reid’s training packages. The cumulative effect of the foregoing has

proximately caused a substantial reduction in Reid’s revenue and profits.

       138.    Netflix has acted with actual malice in publishing the false, defamatory statements.

       139.    Netflix’s conduct proximately caused Reid actual damages.

       140.    Netflix is wealthy and punitive damages are warranted in an amount sufficient to

punish it and to deter it and others from such wrongful conduct.

       WHEREFORE, Reid prays for judgment against Netflix and an award of:

       (1)     Actual damages in an amount to be determined at trial, but exceeding $75,000;

       (2)     Punitive damages;

       (3)     The entry of a permanent injunction prohibiting Netflix from making When They

               See Us in its current form available for streaming or in any other method of

               transmission or format; alternatively, the entry of a permanent mandatory

               injunction requiring Netflix to edit so as to delete the defamatory references to the

               Reid Technique from any version of When They See Us made available for

               streaming or in any other method of transmission or format; and

       (4)     For such other and further relief as the Court deems just and equitable.




                                               -34-

                                          LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 35 of 48 PageID #:72




                                           COUNT IV
                                  (Unjust Enrichment - Netflix)

       141.     Reid hereby reasserts and re-alleges paragraphs 1 through 99 as though fully set

forth herein.

       142.     Reid has suffered a detriment to its products and services in that the Reid Technique

has been falsely disparaged by Netflix, which has impaired Reid’s reputation and standing in the

business community and has diverted business opportunities away from Reid.

       143.     Netflix has unjustly retained a benefit to Reid’s detriment by profiting from its false

and disparaging statements regarding the Reid Technique in When They See Us.

       144.     Netflix’s retention of its profits associated with When They See Us violates

fundamental principles of justice, equity, and good conscience.

       WHEREFORE, Reid prays for judgment against Netflix including:

       (1)      A disgorgement of Netflix’s profits associated with When They See Us;

       (2)      The entry of a permanent injunction prohibiting Netflix from making When They

                See Us in its current form available for streaming or in any other method of

                transmission or format; alternatively, the entry of a permanent mandatory

                injunction requiring Netflix to edit so as to delete the defamatory references to the

                Reid Technique from any version of When They See Us made available for

                streaming or in any other method of transmission or format; and

       (3)      For such other and further relief as the Court deems just and equitable.

                                              COUNT V
                          (Defamation Per Se – DuVernay Defendants)

       145.     Reid hereby reasserts and re-alleges paragraphs 1 through 99 as though fully set

forth herein.

                                                 -35-

                                            LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 36 of 48 PageID #:72




        146.    The DuVernay Defendants made false, defamatory statements of fact about Reid

when they published When They See Us, which include the following:

        You squeezed statements out of them after 42 hours of questioning and
        coercing, without food, bathroom breaks, withholding parental supervision.
        The Reid Technique has been universally rejected. That’s truth to you.

        147.    The conduct described in the DuVernay Defendants’ statements is not the Reid

Technique. The DuVernay Defendants’ statements falsely identify the Reid Technique with “42

hours of questioning and coercing, without food, bathroom breaks, [and] withholding parental

supervision.”

        148.    The DuVernay Defendants’ statements are also false because the Reid Technique

has not been universally rejected.

        149.    The DuVernay Defendants knew when they made the statements that they were

false, or exercised a reckless disregard for their truth.

        150.    The DuVernay Defendants’ statements are defamatory, as they harm the reputation

of Reid, lower Reid in the eyes of the community, and deter customers and clients from associating

with Reid.

        151.    The DuVernay Defendants made an unprivileged publication of the false,

defamatory statements when they published When They See Us in collaboration with Netflix on

May 31, 2019.

        152.    The DuVernay Defendants, in collaboration with Netflix, have also made

unprivileged republications of the false, defamatory statements in When They See Us by consenting

and encouraging Netflix to make When They See Us continuously available for streaming

worldwide to all of Netflix’s members.



                                                  -36-

                                             LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 37 of 48 PageID #:72




       153.     The DuVernay Defendants’ publications of the false, defamatory statements are

defamatory per se because they impute a want of integrity to Reid’s business, particularly its use

of the Reid Technique, and also prejudice Reid and impute a lack of ability to its trade, profession,

or business.

       154.     The DuVernay Defendants have acted with actual malice in publishing the false,

defamatory statements.

       155.     The DuVernay Defendants’ conduct proximately caused Reid actual damages.

       156.     The DuVernay Defendants are wealthy and punitive damages are warranted in an

amount sufficient to punish them and to deter them and others from such wrongful conduct.

       WHEREFORE, Reid prays for judgment jointly and severally against the DuVernay

Defendants and an award of:

       (1)      Actual damages in an amount to be determined at trial, but exceeding $75,000;

       (2)      Punitive damages; and

       (3)      For such other and further relief as the Court deems just and equitable.

                                          COUNT VI
                         (Defamation Per Quod – DuVernay Defendants)

       157.     Reid hereby reasserts and re-alleges paragraphs 1 through 99 as though fully set

forth herein.

       158.     The DuVernay Defendants made false, defamatory statements about Reid when

they published When They See Us, which contain the following:

       You squeezed statements out of them after 42 hours of questioning and
       coercing, without food, bathroom breaks, withholding parental supervision.
       The Reid Technique has been universally rejected. That’s truth to you.




                                                -37-

                                           LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 38 of 48 PageID #:72




        159.    The conduct described in the DuVernay Defendants’ statements is not the Reid

Technique. The DuVernay Defendants’ statements falsely identify the Reid Technique with “42

hours of questioning and coercing, without food, bathroom breaks, [and] withholding parental

supervision.”

        160.    The DuVernay Defendants’ statements are also false because the Reid Technique

has not been universally rejected.

        161.    The DuVernay Defendants knew when they made the statements that they were

false, or exercised a reckless disregard for their truth.

        162.    The DuVernay Defendants’ statements are defamatory, as they cause harm to the

reputation of Reid, lower Reid in the eyes of the community, and deter customers and clients from

associating with Reid.

        163.    The DuVernay Defendants made an unprivileged publication of these false,

defamatory statements when they published When They See Us in collaboration with Netflix on

May 31, 2019.

        164.    The DuVernay Defendants, in collaboration with Netflix, have also made

unprivileged republications of the false, defamatory statements in When They See Us by consenting

and encouraging Netflix to make When They See Us continuously available for streaming

worldwide to all of Netflix’s members.

        165.    Reid has suffered substantial damages as a result of The DuVernay Defendants’

defamatory conduct.

        166.    At nearly all of its seminars and programs, Reid now fields questions and negative

feedback regarding When They See Us and its criticism of the Reid Technique. Accordingly, Reid

has now dedicated a regular section of its training seminars and programs to addressing When They

                                                  -38-

                                             LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 39 of 48 PageID #:72




See Us and the Central Park Jogger Case. Reid’s inclusion of these additional corrective measures

is costly and has been a drain on its time and resources.

       167.     Reid has also expended substantial time and resources to creating marketing

materials, such as articles and blog posts, which rebut the false statements and conclusions

contained in When They See Us.

       168.     The false statements in When They See Us have impaired Reid’s reputation and

standing in the business community in Illinois and elsewhere and have discouraged customers and

clients from utilizing Reid or purchasing Reid’s training packages. The cumulative effect of the

foregoing have substantially reduced Reid’s revenue and profits.

       169.     The DuVernay Defendants have acted with actual malice in publishing the false,

defamatory statements.

       170.     The DuVernay Defendants’ conduct proximately caused Reid actual damages.

       171.     The DuVernay Defendants are wealthy and punitive damages are warranted in an

amount sufficient to punish them and to deter them and others from such wrongful conduct.

       WHEREFORE, Reid prays for judgment jointly and severally against the DuVernay

Defendants and an award of:

       (1)      Actual damages in an amount to be determined at trial, but exceeding $75,000;

       (2)      Punitive damages; and

       (3)      For such other and further relief as the Court deems just and equitable.

                                           COUNT VII
                              (False Light – DuVernay Defendants)

       172.     Reid hereby reasserts and re-alleges paragraphs 1 through 99 as though fully set

forth herein.


                                                -39-

                                           LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 40 of 48 PageID #:72




        173.    Reid was placed in a false light before the public as a result of the DuVernay

Defendants’ actions when they published When They See Us, which contain the following:

                You squeezed statements out of them after 42 hours of questioning and
                coercing, without food, bathroom breaks, withholding parental
                supervision. The Reid Technique has been universally rejected. That’s
                truth to you.

        174.    The conduct described in the DuVernay Defendants’ statements is not the Reid

Technique. The DuVernay Defendants’ statements falsely identify the Reid Technique with “42

hours of questioning and coercing, without food, bathroom breaks, [and] withholding parental

supervision.”

        175.    The DuVernay Defendants’ statements are also false because the Reid Technique

has not been universally rejected.

        176.    The DuVernay Defendants knew when they made the statements that they were

false, or exercised a reckless disregard for their truth.

        177.    The false light caused by the DuVernay Defendants’ conduct would be highly

offensive to a reasonable person or business.

        178.    The DuVernay Defendants’ publications of these false statements which placed

Reid in a false light were defamatory per se because the statements impute a want of integrity to

Reid’s business, particularly its use of the Reid Technique, and also prejudice Reid and impute a

lack of ability to its trade, profession, or business.

        179.    Further, Reid has suffered substantial damages as a result of the DuVernay

Defendants’ defamatory conduct.

        180.    At nearly all of its seminars and programs, Reid now fields questions and negative

feedback regarding When They See Us and its criticism of the Reid Technique. Accordingly, Reid


                                                  -40-

                                             LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 41 of 48 PageID #:72




has now dedicated a regular section of its training seminars and programs to addressing When They

See Us and the “Central Park Jogger Case.” Reid’s inclusion of these additional corrective

measures is costly and has been a drain on its time and resources.

       181.    Reid has also expended substantial time and resources to create marketing

materials, such as articles and blog posts, which rebut the false statements and conclusions

contained in When They See Us.

       182.    The false statements in When They See Us have impaired Reid’s reputation and

standing in the business community and have discouraged customers and clients from utilizing

Reid or purchasing Reid’s training packages. The cumulative effect of the foregoing has

proximately caused a substantial reduction in Reid’s revenue and profits.

       183.    The DuVernay Defendants have acted with actual malice in publishing the false,

defamatory statements.

       184.    The DuVernay Defendants’ conduct proximately caused Reid actual damages.

       185.    The DuVernay Defendants are wealthy and punitive damages are warranted in an

amount sufficient to punish them and to deter them and others from such wrongful conduct.

       WHEREFORE, Reid prays for judgment jointly and severally against the DuVernay

Defendants and an award of:

       (1)     Actual damages in an amount to be determined at trial, but exceeding $75,000;

       (2)     Punitive damages; and

       (3)     For such other and further relief as the Court deems just and equitable.




                                               -41-

                                          LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 42 of 48 PageID #:72




                                         COUNT VIII
                          (Unjust Enrichment – DuVernay Defendants)

          186.   Reid hereby reasserts and re-alleges paragraphs 1 through 99 as though fully set

forth herein.

          187.   Reid has suffered a detriment to its products and services in that the Reid Technique

has been falsely disparaged by the DuVernay Defendants, which has caused Reid’s reputation and

standing in the business community to be impaired, and has diverted business opportunities away

from Reid.

          188.   The DuVernay Defendants have unjustly retained a benefit to Reid’s detriment by

profiting from their false and disparaging statements regarding the Reid Technique in When They

See Us.

          189.   The DuVernay Defendants’ retention of its profits associated with When They See

Us violates fundamental principles of justice, equity, and good conscience.

          WHEREFORE, Reid prays for judgment jointly and severally against the DuVernay

Defendants including:

          (1)    A disgorgement of the DuVernay Defendants’ profits associated with When They

                 See Us; and

          (2)    For such other and further relief as the Court deems just and equitable.

                                           COUNT IX
                               (Commercial Disparagement – Netflix)

          190.   Reid hereby reasserts and re-alleges paragraphs 1 through 99 as though fully set

forth herein.

          191.   Netflix’s statements falsely disparage and demean the quality of the Reid

Technique, a product and service that Reid markets, sells and teaches to its customers.

                                                 -42-

                                            LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 43 of 48 PageID #:72




       192.    Reid has been and continues to be harmed by Netflix’s prior and continuing false

disparagement of the Reid Technique, which conduct has proximately caused Reid actual

damages.

       193.    At nearly all of its seminars and programs, Reid now fields questions and negative

feedback regarding When They See Us and its criticism of the Reid Technique. Accordingly, Reid

has now dedicated a regular section of its training seminars and programs to addressing When They

See Us and the Central Park Jogger Case. Reid’s inclusion of these additional corrective measures

is costly and has been a drain on its time and resources.

       194.    Reid has also expended substantial time and resources to create marketing

materials, such as articles and blog posts, which rebut the false statements and conclusions

contained in When They See Us.

       195.    The false statements in When They See Us have impaired Reid’s reputation and

standing in the business community in Illinois and elsewhere and have discouraged customers and

clients from utilizing Reid or purchasing Reid’s training packages. The cumulative effect of the

foregoing have substantially reduced Reid’s revenue and profits.

       196.    Netflix’s conduct has been willful and malicious. Netflix is wealthy and punitive

damages are warranted in an amount sufficient to punish them and to deter them and others from

such wrongful conduct.

       WHEREFORE, Reid prays for judgment against Netflix and an award of:

       (1)     Actual damages in an amount to be determined at trial, but exceeding $75,000;

       (2)     Punitive damages; and

       (3)     For such other and further relief as the Court deems just and equitable.



                                                -43-

                                           LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 44 of 48 PageID #:72




                                       COUNT X
                    (Commercial Disparagement – DuVernay Defendants)

       197.     Reid hereby reasserts and re-alleges paragraphs 1 through 99 as though fully set

forth herein.

       198.     The DuVernay Defendants’ statements falsely disparage and demean the quality of

the Reid Technique, a product and service that Reid owns, markets, sells and teaches to its

customers.

       199.     Reid has been and continues to be harmed by the DuVernay Defendants’ prior and

continuing false disparagement of the Reid Technique, which conduct has proximately caused

Reid actual damages.

       200.     At nearly all of its seminars and programs, Reid now fields questions and negative

feedback regarding When They See Us and its criticism of the Reid Technique. Accordingly, Reid

has now dedicated a regular section of its training seminars and programs to addressing When They

See Us and the Central Park Jogger Case. Reid’s inclusion of these additional corrective measures

is costly and has been a drain on its time and resources.

       201.     Reid has also expended substantial time and resources to create marketing

materials, such as articles and blog posts, which rebut the false statements and conclusions

contained in When They See Us.

       202.     The false statements in When They See Us have impaired Reid’s reputation and

standing in the business community in Illinois and elsewhere and have discouraged customers and

clients from utilizing Reid or purchasing Reid’s training packages. The cumulative effect of the

foregoing have substantially reduced Reid’s revenue and profits.




                                                -44-

                                           LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 45 of 48 PageID #:72




       203.     The DuVernay Defendants’ conduct has been willful and malicious.              The

DuVernay Defendants are wealthy and punitive damages are warranted in an amount sufficient to

punish them and to deter them and others from such wrongful conduct.

       WHEREFORE, Reid prays for judgment jointly and severally against the DuVernay

Defendants and an award of:

       (1)      Actual damages in an amount to be determined at trial, but exceeding $75,000;

       (2)      Punitive damages; and

       (3)      For such other and further relief as the Court deems just and equitable.

                                      COUNT XI
         (Uniform Deceptive Trade Practices Act, 815 ILCS 510/1, et seq. – Netflix)

       204.     Reid hereby reasserts and re-alleges paragraphs 1 through 99 as though fully set

forth herein.

       205.     In the course of its business, Netflix has made, and continues to make, false and

misleading representations of fact which disparage and demean the quality of the Reid Technique,

a product and service that Reid markets, sells and teaches to its customers.

       206.     Netflix’s conduct creates a likelihood of confusion or misunderstanding regarding

the Reid Technique and what it entails.

       207.     Reid has been and continues to be harmed by Netflix’s prior and continuing false

disparagement of the Reid Technique, which conduct has proximately caused Reid actual

damages.

       208.     At nearly all of its seminars and programs, Reid now fields questions and negative

feedback regarding When They See Us and its criticism of the Reid Technique. Accordingly, Reid

has now dedicated a regular section of its training seminars and programs to addressing When They


                                                -45-

                                           LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 46 of 48 PageID #:72




See Us and the Central Park Jogger Case. Reid’s inclusion of these additional corrective measures

is costly and has been a drain on its time and resources.

       209.    Reid has also expended substantial time and resources to create marketing

materials, such as articles and blog posts, which rebut the false statements and conclusions

contained in When They See Us.

       210.    The false statements in When They See Us have impaired Reid’s reputation and

standing in the business community in Illinois and elsewhere and have discouraged customers and

clients from utilizing Reid or purchasing Reid’s training packages. The cumulative effect of the

foregoing have substantially reduced Reid’s revenue and profits.

       211.    Netflix’s disparaging and deceptive conduct described herein has been willful and

malicious.

       212.    Netflix’s disparaging and deceptive conduct described herein occurred primarily

and substantially in the State of Illinois, as: Reid is incorporated in and maintains its principal

place of business in Illinois; Netflix is registered to do business in Illinois; Reid’s damages were

incurred in the State of Illinois where it resides; and the disparaging statements were published

worldwide, including in Illinois where Reid maintains a substantial customer base.

       WHEREFORE, Reid prays for judgment against Netflix and an award of:

       (1)     The entry of a permanent injunction prohibiting Netflix from making When They

               See Us in its current form available for streaming or in any other method of

               transmission or format; alternatively, the entry of a permanent mandatory

               injunction requiring Netflix to edit so as to delete the defamatory references to the

               Reid Technique from any version of When They See Us made available for

               streaming or in any other method of transmission or format;

                                                -46-

                                           LEGAL\43515313\1
   Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 47 of 48 PageID #:72




      (2)    Costs and attorneys’ fees incurred by Reid in prosecuting this action; and

      (3)    For such other and further relief as the Court deems just and equitable.

                                           Respectfully submitted,

                                           JOHN E. REID & ASSOCIATES, INC.



                                           By: /s/ Jack J. Carriglio
                                                  One of Its Attorneys

Jack J. Carriglio (jcarriglio@cozen.com)
Corey T. Hickman (chickman@cozen.com)
COZEN O'CONNOR
123 North Wacker Drive, Suite 1800
Chicago, Illinois 60606
Tel: 312-474-7900
Fax: 312-382-8910




                                             -47-

                                        LEGAL\43515313\1
    Case: 1:19-cv-06781 Document #: 17 Filed: 11/06/19 Page 48 of 48 PageID #:72




                                CERTIFICATE OF SERVICE

       I, Jack J. Carriglio, an attorney, hereby certify that on this 6th day of November, 2019, I

filed the foregoing First Amended Complaint electronically via the Court’s ECF filing system,

which will automatically provide notice to all counsel of record.



                                                      /s/ Jack J. Carriglio




                                               -48-

                                          LEGAL\43515313\1
